UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                           Plaintiff,
                                                                  ORDER
              - v. -
                                                              19 Cr. 789 (PGG)
 SHAKEEMA FOSTER,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Shakeema Foster’s sentencing will take place on November 5, 2021 at

12:00 p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. Any submissions on behalf of Defendant Foster are due by October 15, 2021.

The Government’s submission is due by October 22, 2021.

              The Probation Department is directed to prepare a presentence investigation

report for Defendant Foster.


Dated: New York, New York
       June 30, 2021




                                              1
